DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The Terminal Disclaimer that disapproved by the USPTO filed on 02/19/2021.  The Examiner again suggests that the Assignee must correct and submit the payment with the resubmission for the Terminal Disclaimer in accordingly. In order to process of the application promptly.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

4.	Applicant amended claims 1 and 17.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al (US 2013/0150028), hereinafter “Akins“, in view of Binning (US 8,364,197), hereinafter “Binning”, and further in view of Strack (US 2018/0033288), hereinafter “Strack”.
Regarding claim 1, Akins teaches a monitoring apparatus (Fig. 5 a tracking mobile device), comprising: 
a case with a front side (Fig. 5 shows a case); 
a display located on the front side of the case (Fig. 5 shows a display); a user interface coupled to the display (Fig. 5 shows a user interface), and further comprising at least one data entry mechanism (Fig. 5); 
a GPS tracking device located in the case (Fig. 5, shows GPS element 584); 
a timer located in the case (par [0009] teaches the asset tracker profile information includes an authorization to establish an armed asset tracker profile based on asset location, time of day reads on a timer); 
a wireless communication transmitter located in the case (Fig. 5, Wireless Modem for transceiver/transmit the communication, elements 560, 562, 564); 
at least one microprocessor in the case and in electronic communication with the GPS tracking device and the timer and the wireless communication transmitter (par [0033] teaches the geopositioning receiver 106 and the antenna 110 are configured to receive signals for determining position based on, for example, triangulation using publically available signals from GPS, AGPS, GLONASS, Galileo, and/or COMPASS global navigation satellites based detected based on position reports), wherein the microprocessor is configured to monitor at least one monitoring parameter to determine whether a threshold value of the at least one monitoring parameter is exceeded during a monitoring event (pars [0044] [0083] teach configured to monitor the user characteristics of the threshold levels, frequencies, durations, etc. and combinations of such characteristics can be user selected, and these values can be based on current tracker modes, and thresholds or other values used to define events can be edited by selection of the display area, and representative event thresholds based on location reporting) or period for a user, wherein said at least one monitoring parameter comprises one of a speed of the user, a travel time of the user, or an absence of the user from an expected location, and to automatically engage the wireless communication transmitters to contact at least one previously established contact upon exceeding the threshold value for the at least one monitoring parameter (par [0051] teaches start/stop times can be set, and alarms and notifications are not sent during riding within these ride parameters, Accidents can be detected based on sensor signals, and one or more emergency services or emergency contacts stored in a user profile can be notified, typically by communicating a request for such notifications to an interne based tracker service. Alternatively, the tracker can be configured to send suitable SMS, voice, or other messages directly via a cellular network. For example, the tracker can be configured to initiate a telephonic connection to an emergency 911); and 
Akins does not explicitly teach a deactivation means, wherein the deactivation means is configured to be engaged by the user upon exceeding the threshold value for the at least one monitoring parameter to delay contacting the at least one previously established contact. 
Binning, in the same field of endeavor, teaches a deactivation means, wherein the deactivation means is configured to be engaged by the user upon exceeding the threshold value for the at least one monitoring parameter to delay contacting the at least one previously established contact (col. 2, line 42 to col. 4, line 63, and claim 11 teaches deactivating the emergency alert when the amount of time described by the timing parameter has elapsed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Akins to Binning, in order to provide user friendly apparatus in which are easy to manage such as the use to activate, deactivate, monitor and control an emergency alert useful for convenient (as suggested by Binning in col. 2, lines 32-46).
Akins and Binning do not explicitly teach prior to the microprocessor automatically engaging the wireless communication transmitters to contact at lease one previously established contact,
Strack, in the same field of endeavor, teaches prior to the microprocessor automatically engaging the wireless communication transmitters to contact at least one previously established contact (See Figures 10, 12-13, and pars [0085-0090] teach the displayed the extend timer button advances to the extend timer screen. The done button, when selected, stops the duress timer and disarms the mobile application. The duress timer status text displays the number of minutes and seconds left before the duress timer expires and the mobile application enters an alarm state, in which reads on prior to the microprocessor automatically engaging the wireless communication transmitters to contact at least one previously established contact),  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Akins and Binning to Strack, in order to provide personal security systems on mobile computing devices such as the use (e.g. applications or apps executing on smart phones or tablet devices) to activate, deactivate, monitor and control an emergency alert, and also recording/sending information from the user's surroundings to the a monitoring center for the personal security purpose (as suggested by Strack in paragraphs [0002-0004]).

Regarding claim 2, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the deactivation means comprises a deactivation code (pars [0059-0061]), a deactivation word (pars [0051] [0059-0061]), a biometric identifier configured to identify the user (pars [0059-0061] teach Biometric information such as voice recognition, fingerprint, iris or retinal scans can be used), or a combination thereof.  

Regarding claim 3, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the microprocessor is configured with an emergency alert function to notify said at least one previously established contact upon activation by the user (pars [0051-0052]).  

Regarding claim 4, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the wireless communication transmitters sends a phone call, an email (pars [0051-0052] teach configured to send suitable SMS, voice, or other messages directly via a cellular network), and/or a text message to said at least one previously established contact.  

Regarding claim 5, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the data entry mechanism comprises the display as a touchscreen display (par [0075] teaches a touchscreen display).  

Regarding claim 6, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the data entry mechanism comprises a keyboard or buttons on the case (Fig. 5), or a microphone in the case.  

Regarding claim 7, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises speed (par [0040] teaches speed and velocity), time (pars [0010] [0051] teach a predetermined time period and start/stop times can be set), and/or location.  

Regarding claim 8, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises a speed of the monitoring apparatus as determined by changes in location of the apparatus over a period of time (pars [0010] [0051] teach a predetermined time period and start/stop times can be set).  

Regarding claim 9, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises a period of time (pars [0010] [0051] teach a predetermined time period and start/stop times can be set).  

Regarding claim 10, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises a specific time (pars [0010] [0051] teach a predetermined time period and start/stop times can be set).  

Regarding claim 11, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises a specific location (pars [0006] [0008] teach location that be determined using other methods including AGPS and cellular triangulation, and [0081] teaches precise real-time location).  

Regarding claim 12, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the at least one monitoring parameter comprises a location outside a specified boundary (pars [0006] [0008] teach location that be determined the location) or geo-fenced area.  

Regarding claim 13, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the threshold value comprises a maximum speed (pars [0051] [0053]), a maximum period of time to arrive at a specified location (pars [0010] [0051] teach a predetermined time period and start/stop times can be set), a maximum distance from the specified location (pars [0006-0008]), a maximum distance from a specific route to the specified location (pars [0010] [0051] teach a predetermined time period and start/stop times can be set), or a combination thereof.  

Regarding claim 14, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches wherein the system is further configured to notify the at least one previously established contact of the user's location, the user's contact information, the threshold value that triggered the means for contacting at least one emergency contact, or a combination thereof.  

Regarding claim 15, the combination of Akins, Binning and Strack teach the apparatus of claim 1, Akins further teaches comprising: a safety contact feature and a remote service (pars [0005] [0053]), wherein the safety contact feature is configured to convey a request from the user to the remote service (pars [0005] [0053]), the request comprising an4Appl. No. - 16/780,959 Amendmentinstruction for the remote service to perform at least one contact attempt to the user's monitoring apparatus during a particular time (pars [0010] [0051] teach a predetermined time period and start/stop times can be set) or within a particular time window; and the safety contact feature being further configured to notify the at least one emergency contact if the user fails to answer or otherwise respond to the at least one contact attempt.  

Regarding claim 16, the combination of Akins, Binning and Strack teach the system of claim 15, Akins further teaches wherein the safety contact feature further comprises an emergency response by the user, wherein the emergency response appears innocuous, but is configured to trigger an alert to the at least one previously established contact (pars [0033] [0051] teach configured to receive signals for determining position based on, for example, triangulation using publically available signals from GPS).  

Regarding to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 18, the combination of Akins, Binning and Strack teach the method of claim 17, Akins further teaches wherein the user inputs the threshold value for the at least one parameter and initiates the monitoring event (pars [0044] [0083]).  

Regarding claim 19, the combination of Akins, Binning and Strack teach the method of claim 17, Akins further teaches wherein delaying activation of the contacting step comprises entering a deactivation code into the monitoring apparatus (pars [0051] [0059-0061]), speaking a deactivation word into the monitoring apparatus (pars [0051] [0059-0061]), biometric identification of the user (pars [0059-0061] teach Biometric information such as voice recognition, fingerprint, iris or retinal scans can be used), or a combination thereof.  

Regarding claim 20, the combination of Akins, Binning and Strack teach the method of claim 17, Akins further teaches comprising activating an emergency alert to immediately notify the at least one emergency contact of an emergency situation (pars [0009] [0051] [0056] to activate tracker functions such as alarms or transmission of movement notifications based on a proximity key and teach configured to receive notification).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T. VU whose telephone number is 571-272-8131.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Charles N. Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641






Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/Primary Examiner, Art Unit 2641